                        Case 20-11558-KBO              Doc 1329      Filed 12/10/20    Page 1 of 1




                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE

IN RE: 24 HOUR FITNESS USA, INC.
                                                                §                                CHAPTER 11
                                                                §
                                                                §
                                                                §
DEBTOR(S)                                                       §                      CASE NO.: 20-11561-11

                                         NOTICE OF WITHDRAWAL OF PROOF OF CLAIM

          Now comes City of Allen, a secured creditor herein, and notifies the Court and all other parties
that it is withdrawing its secured claim in this case. City of Allen filed its secured claim on or about June
25, 2020, in the amount of $1,660.01, which claim is designated as claim number 385 on the claims
register. That claim is not assessed for 2020 tax year. Therefore, City of Allen hereby withdraws its
claim 385.


                                                  CERTIFICATE OF SERVICE
                           10th day of __December____, 2020, a true and correct copy of the above and
I hereby certify that on _________
foregoing document was filed with the Court and served via the Court’s electronic noticing system upon
all parties thereto.


                                                       Respectfully submitted,
                                              Linebarger Goggan Blair & Sampson, LLP
                                                2777 N Stemmons Freeway Suite 1000
                                                          Dallas, TX 75207
                                                     (214) 880-0089 - Telephone
                                                        (469) 221-5002 - Fax
                                                 Email: Dallas.Bankruptcy@lgbs.com

                                                  By: /s/Elizabeth Weller_______
                                                     Elizabeth Weller, Attorney
                                                     Texas Bar No. 00785514
                                                     Laurie A. Spindler, Attorney
                                                     Texas Bar No. 24028720
                                                     Sherrel K. Knighton, Attorney
                                                     Texas Bar No. 00796900




Notice of Withdrawal of Proof of Claim
Page 1
